Citation Nr: 1043753	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for additional low back disability, 
status-post L4-L5 laminectomy, as a result of VA medical and 
surgical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a  November 2005 rating decision that, in pertinent 
part, denied compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for additional low back disability status-
post L4-L5 laminectomy, claimed as a result of VA medical or 
surgical treatment.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

The Veteran contends that he incurred additional disability, 
status-post L4-L5 laminectomy, that affects his low back; 
buttocks; right hip; right leg; and right foot, including nerve 
damage, as a result of VA medical or surgical treatment in 
February 2005.  

VA treatment records reflect complaints of low back pain from 
2002.  X-rays taken in July 2002 revealed degenerative disc 
disease L5-S1 with vacuum phenomenon and decreased disc height.  
In February 2003, the Veteran presented to an emergency room due 
to chronic back pain and hip pain.  

Records show that the Veteran was recovering from hip replacement 
surgery that occurred in November 2004.  He was then treated for 
right lower extremity pain, numbness and tingling in January 
2005.  An MRI scan at that time revealed an acute herniated 
lumbar disk.

The Veteran then was hospitalized in February 2005, and underwent 
a right-sided hemilaminectomy and diskectomy on February 3, 2005.  
L4-L5 disc was removed; however, the Veteran did not have a 
significant relief of his pain.  It appeared that the Veteran had 
retained fragment on the right at the L4-L5 disc level, and the 
fragment caused right lower extremity radicular signs and 
symptoms-i.e., pain.  Repeat imaging revealed a residual 
recurrent disc, and the Veteran was again operated on to complete 
the removal on February 7, 2005.  The Veteran tolerated the 
procedure well post-operatively, and reported for physical 
therapy.  On post-operative day three, the Veteran was discharged 
from hospitalization.  It was recommended that he continue 
outpatient physical therapy three times weekly for a period of 
four weeks.

Later that same month the Veteran sought additional pain 
medications, indicating that he had not gotten much pain relief 
from the second surgery.  Sutures were removed, and the Veteran 
reported some pain in his right lower extremity.  Neurosurgical 
evaluation revealed no evidence of spinal fluid leak and improved 
physical condition.  The Veteran was given a TENS unit for post-
operative pain management. 

In March 2005, the Veteran reported that he had performed 
exercises as he felt able, but some days he just could not do 
them.  The Veteran reported extreme fatigue, especially of the 
right lower extremity; and that he continued to experience 
numbness.  Records show an assessment of chronic low back pain 
status-post discectomy and re-operation; and an Axis III 
assessment of chronic right lower extremity pain, osteoarthritis.

In April 2005, the Veteran complained of right lower extremity 
weakness and back pain, but admitted he was slowly and 
progressively improving.

Records, dated in December 2005, revealed that the Veteran 
presented with chronic low back pain and difficulty walking.  He 
reportedly felt unsteady on his feet, and was issued a cane.

An MRI scan conducted in March 2006 reportedly revealed recurrent 
herniation of the L4-L5 intervertebral disc into the right neural 
foramen with mild impression on the right L5 root.

Private treatment records, dated in August 2006, revealed 
complaints of pain in central lumbar spine with symptoms into 
bilateral lower extremities; and that the Veteran's right side 
was always worse.  At that time the Veteran's treating 
chiropractor opined that the second surgical procedure performed 
on February 7, 2005, had produced more scar tissue in the muscles 
and ligaments around the nerve roots; and made the tissues more 
brittle and unstable, resulting in additional problems with the 
lumbar spine.

It has been suggested that the proximate cause of additional low 
back disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA arising from the medical or surgical treatment 
provided in February 2005; or it was an event not reasonably 
foreseeable.  There is no medical opinion on this aspect of the 
claim.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination in 
order to determine whether surgical 
treatment on the Veteran's low back on 
either February 3, 2005, or February 7, 
2005, or medical care pre or postoperative 
involved carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA medical 
providers; or was an event not reasonably 
foreseeable, and resulted in additional 
disability.  If this is the case, please 
specify what measurable increase in the 
severity of low back disability is due to 
medical treatment provided by VA.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the VA treatment records, and 
with the August 2006 opinion by 
Chris A. Banning, D.C.  

2.  After completion of the above, the RO or 
AMC should readjudicate the claim.  If the 
benefit sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  
The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

